FILED
                                                                    DECEMBER 8, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37079-8-III
                      Respondent,             )
                                              )
       v.                                     )
                                              )         UNPUBLISHED OPINION
PATRICK J. CROSSGUNS SR,                      )
                                              )
                      Appellant.              )

       FEARING, J. — Patrick Crossguns appeals his convictions of rape and child

molestation of his daughter. He challenges the introduction of evidence of other

purported sexual misconduct beyond the charged incidents and prosecutor’s remarks to

the jury that they must decide whether Crossguns or his daughter told the truth. We rule

that the prosecuting attorney committed prejudicial and reversible error when presenting

the jury a false choice.

                                          FACTS

       We gather the facts from trial testimony. We relate the facts in a light favorable to

the State. Most of our narrative comes from the testimony of the alleged victim, Rhonda.

We use pseudonyms for all minors.

       In March 2006, Child Protective Services removed Rhonda, born September 11,

2002, from her biological mother’s care and placed her with her father, Patrick
No. 37079-8-III
State v. Crossguns


Crossguns, in Montana. Crossguns was married to Marsha Matte, who also contributed

three children to the household. Crossguns and Matte then bore two children together.

       In 2015, Marsha Matte, Patrick Crossguns, and their four youngest children,

including Rhonda then age 12, moved from Montana to Spokane. Three days later,

Crossguns took Rhonda and his son, Peter, and returned to Montana so that Crossguns

could complete his final two weeks at work.

       According to Rhonda, during the return trip to Montana, Patrick Crossguns

touched her inappropriately for the first time. Peter, with a set of head phones covering

his ears, sat in the car’s back seat and played video games. Crossguns stroked Rhonda’s

thigh. Her father told her, as he stroked, that his mother had similarly rubbed him.

Crossguns told Rhonda she was beautiful. He touched her shorts over her vagina. The

fondling continued for thirty minutes to an hour.

       While in Montana, Patrick Crossguns slept in between his two children on a large

floor mattress. On the first night, according to Rhonda, her father placed his hand under

her shorts and underwear and touched her vagina. A disgusted Rhonda left the mattress

for the living room couch. Crossguns followed Rhonda to the living room, displayed

pornography on his computer, and told Rhonda to look at the screen. He stroked her leg

and digitally penetrated her vagina. She repeatedly told him to stop. Rhonda felt both

torn and scared. She loved her father but his conduct rendered her angry, disgusted, and

ashamed. At the end of the assault, Crossguns told Rhonda he was sorry for his behavior

                                              2
No. 37079-8-III
State v. Crossguns


and he would not repeat the conduct. He added, however, that he was glad to have given

Rhonda her first orgasm.

      According to Rhonda, on the return to Spokane, Patrick Crossguns continued to

touch her inappropriately most nights and during car rides when the two were alone. At

night, Crossguns frequently entered Rhonda’s basement level bedroom that she shared

with her sister Cathy. Cathy slept through the episodes. Crossguns told Rhonda once

that he would not touch Cathy because Cathy would report his behavior to her mother.

      In early 2016, Marsha Matte’s son and Patrick Crossguns’ stepson, Bob, resided

for three months with the extended Matte and Crossguns family in Spokane. Bob slept in

the basement and could hear footsteps when someone went up or down the stairs. Bob

often heard Crossguns’ footsteps during the night, and, on one occasion, Bob saw

Crossguns coming from Rhonda’s and Cathy’s bedroom sometime between 11:00 p.m.

and 2:00 a.m.

      One late night, Bob accused Patrick Crossguns of deviously entering the basement

and molesting Rhonda. A physical fight erupted. Bob punched Crossguns’ jaw and

broke the jawbone.

      Other family members observed that Patrick Crossguns treated Rhonda differently

from his other children. Rhonda’s brother, Tim, testified that the father hugged Rhonda

differently from his other siblings. Crossguns placed his hands on Rhonda’s lower back

when hugging. Tim wondered why Crossguns treated Rhonda differently, but he never

                                           3
No. 37079-8-III
State v. Crossguns


voiced concerns. Other family members observed that Crossguns took Rhonda for

lengthy car rides.

       In April or May 2016, Rhonda and two of her siblings, Peter and Cathy, sat in the

living room watching television. Patrick Crossguns called Rhonda to come to the

basement, where he prepared a resume. After first ignoring her father, Rhonda, at the

urging of her siblings who were annoyed at Crossguns’ continued yelling, walked

downstairs. She sat on the bed and assisted her father with spelling words. According to

Rhonda, Crossguns placed his hand on her thigh, while he typed. After a period of

stroking, Crossguns attempted to place his hands inside Rhonda’s pants, and she

struggled to flee. Crossguns grabbed Rhonda’s legs and forced his hands down her pants.

Rhonda continued to struggle. Crossguns told his daughter that, if she did not struggle,

he would not touch her for a month. Rhonda continued to struggle anyway, and

Crossguns promised not to fondle her for two months if she ceased resisting. When

Rhonda continued to attempt to leave her father’s grasp, he claimed he would not touch

her for three months if she did not struggle. Crossguns added that, if Rhonda did not

agree to his terms, he would continue to molest her. Rhonda relented based on the three

months promise. She believed that a period without assaults would ameliorate her

depression and reduce her thoughts of suicide. Crossguns then digitally entered

Rhonda’s vagina. After minutes of digital penetration, Crossguns removed his fingers

and congratulated Rhonda for now being a woman.

                                            4
No. 37079-8-III
State v. Crossguns


       During the ensuing three months, Patrick Crossguns attempted to fondle Rhonda

despite his pledge. Each time, Rhonda reminded her father of his promise, and he ceased

his attempt. But Crossguns began to count, for Rhonda, the remaining days left on his

promise.

       On August 2, 2016, Marsha Matte, Patrick Crossguns, Peter, and Rhonda watched

television in the family residence’s living room. Matte exited the house in order to

escape the inside heat. Peter joined Matte on the porch, after which Matte heard the

volume on the television increase. Matte told Peter to return inside and tell his father to

decrease the volume. When Peter returned to the living room, he spied his father’s hands

inside his sister’s pants. According to Rhonda, Crossguns’ hand on this occasion went

within an inch and a half from her vagina. An upset Peter returned to the porch, where he

initially avoided eye contact with his mother. Later, however while the two remained on

the porch, Peter reported to his mother that he saw Patrick Crossguns’ hands between

Rhonda’s legs.

       Marsha Matte did not confront Patrick Crossguns that evening. RP 383. The next

morning, August 3, 2016, Matte asked Rhonda whether her father put his hand inside her

pants. Rhonda denied the fondling. Later that day, Matte confronted Crossguns, who

denied touching Rhonda. Crossguns asked a nearby Rhonda: “I’m not touching you, am

I?” Report of Proceedings (RP) at 387. Rhonda again denied the fondling.



                                             5
No. 37079-8-III
State v. Crossguns


       On August 7, 2016, Patrick Crossguns returned to Montana after telling Marsha

Matte he planned to sell his horses. He indicated he would return in two weeks.

Crossguns never returned to Spokane, and he did not answer calls from his family. After

his departure, Marsha Matte again questioned Rhonda whether her father touched her

private parts. This time Rhonda described Crossguns’s sexual abuse.

                                       PROCEDURE

       The State of Washington charged Patrick Crossguns with rape of a child in the

second degree and child molestation in the second degree. The State alleged Crossguns

raped Rhonda, in the downstairs bedroom “on or about between April 1, 2016 and May

31, 2016,” when Crossguns digitally penetrated Rhonda’s vagina. Clerk’s Papers (CP) at

80. The State alleged that Crossguns molested Rhonda when he inappropriately touched

her, while on the living room couch “on or about between August 1, 2016 and August 6,

2016.” CP at 80. The State also alleged, for each count, two aggravating circumstances

of an ongoing pattern of sexual abuse of the same victim and violation of a position of

trust, confidence, or fiduciary responsibility.

       Before trial, the State moved for an order permitting introduction of evidence of

sexual misconduct of Patrick Crossguns, which conduct did not form the basis for the two

charges against him. The State asked to submit evidence of sexual abuse of Rhonda

beginning with the trip to Montana in 2015 through the last sexual contact in August of

2016. The State argued that, pursuant to RCW 9.94A.537(4), evidence of prior sexual

                                              6
No. 37079-8-III
State v. Crossguns


misconduct was relevant to support the sentencing aggravating factors. The State also

contended that, even without the aggravating factors, the evidence was admissible to

show Crossguns’ lustful disposition toward Rhonda and to demonstrate his motive, plan,

intent, opportunity, and grooming of Rhonda under ER 404(b). According to the State,

the other misconduct constituted the res gestae of the case. Finally, the State maintained

that the evidence of the continuing abuse explained why Rhonda did not earlier disclose

the abuse to another.

       As a result of the State’s motion to introduce evidence of other sexual misconduct,

Patrick Crossguns moved to bifurcate the trial on the two criminal charges from the trial

on the aggravating factors. He argued that evidence admitted to support the aggravating

factors must comply with requirements outlined in RCW 9.94A.537(4). The statute

authorizes the trial court to conduct a separate proceeding if evidence supporting the

aggravating factor is not part of the res gestae of the underlying crimes. Crossguns

characterized the State’s attempt to introduce evidence of other acts as a ruse to introduce

inadmissible propensity evidence. Crossguns added that any probative value of the

evidence outweighed its prejudice to him. He moved to bar introduction of the evidence

because the evidence did not serve any of the purposes listed in ER 404(b) as reasons for

introduction of evidence of other acts of misconduct.

       The State resisted Patrick Crossguns’ motion to bifurcate the hearing on the

criminal charges from the hearing on the aggravating factors. The State contended, in

                                             7
No. 37079-8-III
State v. Crossguns


part, that the probative value of the evidence of other misconduct substantially

outweighed any risk of prejudice. The State also argued that, under RCW

9.94A.535(3)(g), facts supporting an ongoing pattern of abuse of the same victim must be

presented to the jury during the trial of the crimes charged.

       The trial court admitted, pursuant to ER 404(b), the evidence of other misconduct.

In so ruling, the court found that the conduct likely occurred. The evidence served the

purpose of showing lustful disposition toward Rhonda, motive, intent, plan, an

opportunity to groom the victim, and absence of mistake or accident. The evidence held

relevance to such purposes. Finally, the high probative value of the evidence outweighed

any unfair prejudice. Because the State could admit the evidence for purposes of proving

the underlying crime, bifurcating the hearing on the aggravating factors lacked

importance. Therefore, the trial court denied Patrick Crossguns’ motion for bifurcation.

       As a result of the trial court’s evidentiary ruling, Rhonda testified to the first

sexual touching that occurred during the car ride to Montana as well as other touching

while in Montana. Rhonda testified to the many instances of fondling at night when

Patrick Crossguns crept into her Spokane bedroom at night. Family members testified to

instances when they saw Crossguns touch Rhonda in a different manner to that of his

other children.

       During the trial, the defense called Patrick Crossguns’ niece and Rhonda’s cousin,

Susan, who testified that Rhonda told Susan that she lied about the allegations against her

                                               8
No. 37079-8-III
State v. Crossguns


father. Susan memorialized Rhonda’s purported confession in a letter, at the urging of

her grandmother, Patsy Crossguns, Crossguns’ mother. During trial, Rhonda denied

making any such concession to her cousin. Rhonda averred that, when her cousin

inquired as to why she had accused her father, Rhonda never responded.

       During the State’s closing argument, the prosecutor told the jury that they must

determine who was telling the truth between the two cousins, Susan or Rhonda:

              [Susan] told you about an alleged conversation that she had with
       [Rhonda] in which [Rhonda] said she was lying, none of this happened.
       You heard from [Rhonda] earlier, that that conversation never happened.
       Somebody’s lying. It’s your job to determine who’s lying. Is [Rhonda]
       lying or is [Susan] lying?
             And that’s your job entirely, but here’s some things that I think you
       should bear in mind when you discuss that.

RP at 815. The State’s attorney also told the jury that it must determine whether Patrick

Crossguns or Rhonda told the truth:

               But, again, you have the testimony of [Rhonda], on one hand, and
       [Patrick Crossguns’] testimony on the other hand. Somebody’s not telling
       the truth, and, again, you’re going to have to make that decision. Who is
       lying and who is telling the truth.

RP at 817.

       During summation, the State addressed the various different purposes for which

the jury could consider the evidence of other sexual misconduct. In turn, as part of the

jury instructions, the trial court instructed the jury as follows:

             Certain evidence has been admitted in this case only for limited
       purposes. This evidence consists of evidence the defendant allegedly

                                               9
No. 37079-8-III
State v. Crossguns


      engaged in sexual abuse of [Rhonda] not charged in the information and
      may be considered by you only for the purpose(s) of determining the
      defendant’s intent, plan, motive, opportunity, absence of mistake or
      accident, lustful disposition toward [Rhonda], [Rhonda’s] state of mind of
      her delayed disclosure of the alleged abuse, and/or whether the charged
      conduct was part of an ongoing pattern of sexual abuse and/or involved an
      abuse of trust or confidence. You may not consider it for any other
      purpose. Any discussion of the evidence during your deliberations must be
      consistent with this limitation.

CP at 93.

      The jury convicted Patrick Crossguns on both rape of a child in the second degree

and child molestation in the second degree. The jury also found that the State established

each aggravating circumstance for both counts.

                                 LAW AND ANALYSIS

      On appeal, Patrick Crossguns assigns error to the trial court’s admission of

evidence of misconduct that did not form the basis of the two charges. In so arguing, he

asks that this court abandon Washington’s “lustful disposition” doctrine as incompatible

with ER 404(b). Crossguns also asserts that the prosecutor engaged in misconduct,

during closing statements, when informing the jury that it must decide who is telling the

truth and in misstating the missing witness rule. Finally, Crossguns contends that

cumulative error requires reversal. We agree with Crossguns that the State’s attorney

engaged in error that demands reversal of the conviction. For this reason, we do not

address any cumulative error. Because the trial court may face the same evidentiary



                                            10
No. 37079-8-III
State v. Crossguns


issues on remand, we address the court’s admission of evidence of other misconduct and

conclude that the trial court committed no error.

                                 Admission of Prior Acts

       Issue 1: Whether Patrick Crossguns waived any error resulting from admission of

evidence of other sexual misconduct?

       Answer 1: No.

       Before addressing the merits of Patrick Crossguns’ assignment of evidentiary

error, we must respond to the State’s argument that Crossguns partially waived this

assignment of error. The State contends that Crossguns did not preserve, before the trial

court, any challenge to introduction of evidence of other misconduct except on prejudice

grounds. The State argues that Crossguns failed to contest the legitimacy of the purposes

asserted by the State to admit the evidence under ER 404(b), but rather challenged the

evidence solely on the basis of ER 403. At most, the State argues, Crossguns preserved

his argument against admission of res gestae evidence. The State also maintains that

Crossguns did not argue to the trial court in favor of abandoning the the lustful

disposition doctrine.

       An appellate court may refuse to review any claim of error not raised in the trial

court. RAP 2.5(a). When the appellant failed to assert the specific objection at trial, he

loses the opportunity for review on that basis. State v. Guloy, 104 Wn.2d 412, 422, 705



                                             11
No. 37079-8-III
State v. Crossguns


P.2d 1182 (1985). A party may assign evidentiary error on appeal only on a specific

ground declared at trial. State v. Kirkman, 159 Wn.2d 918, 926, 155 P.3d 125 (2007).

       We disagree with the State’s reading of the trial court record. Although Patrick

Crossguns sought to exclude evidence of other acts of alleged misconduct on the ground

of prejudice, he also moved to exclude the evidence because the State would

inappropriately use the evidence to show a propensity to commit the crimes. More

importantly, he argued that the testimony would serve none of the purposes listed in

ER 404(b) as an exception to propensity evidence. Thus, Crossguns did not waive his

right to challenge the applicability of ER 404(b).

       We agree with the State that Patrick Crossguns did not argue for an abandonment

of the lustful disposition doctrine before the trial court. Nevertheless, because of

prosecutorial misconduct, we remand this case for a new trial, and the question of the

application of the lustful disposition doctrine will probably arise during the new trial.

Therefore, we also address Crossguns’ request to abandon the doctrine.

       Issue 2: Whether this intermediate appeals court should abandon the lustful

disposition doctrine?

       Answer 2: No.

       The Washington Supreme Court has consistently recognized that evidence of

collateral sexual misconduct may be admitted under ER 404(b) when it shows the

defendant’s lustful disposition directed toward the offended female. State v. Ray, 116

                                             12
No. 37079-8-III
State v. Crossguns


Wn.2d 531, 547, 806 P.2d 1220 (1991); State v. Camarillo, 115 Wn.2d 60, 70, 794 P.2d

850 (1990); State v. Ferguson, 100 Wn.2d 131, 133-34, 667 P.2d 68 (1983). The

evidence must be limited to conduct directed to the charged crime’s victim so that the

evidence does not simply reveal the accused’s general sexual proclivities. State v.

Medcalf, 58 Wn. App. 817, 822-23, 795 P.2d 158 (1990). The Supreme Court has

reasoned that a lustful inclination of the accused toward the offended female makes it

more probable that the defendant committed the offense charged. State v. Ferguson, 100

Wn.2d 131, 134 (1983). The evidence establishes a sexual desire for the particular

female. State v. Ferguson, 100 Wn.2d at 134. The testimony is admissible even if not

corroborated by other evidence. State v. Ray, 116 Wn.2d 531, 547 (1991).

       One might question the logic behind the lustful disposition doctrine. After all,

many men have a lustful disposition to a large population of females or males such that a

lustful disposition to the crime victim is nothing more than an expression of general

sexual proclivities. Nevertheless, we are bound by Washington Supreme Court

precedent. State v. Gore, 101 Wn.2d 481, 487, 681 P.2d 227 (1984). Any abolition of

the doctrine must come from the state high court.

       Issue 3: Whether the trial court erred when admitting evidence of uncharged

conduct of Patrick Crossguns?

       Answer 3: No.



                                            13
No. 37079-8-III
State v. Crossguns


       Patrick Crossguns solicits our abrogation of the lustful disposition doctrine as a

means to the end of challenge to the trial court’s admission of evidence of alleged

uncharged sexual abuse under ER 404(b). The full text of the rule reads:

               Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs,
       or acts is not admissible to prove the character of a person in order to show
       action in conformity therewith. It may, however, be admissible for other
       purposes, such as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.

(Boldface omitted.)

       A trial court must always begin with the presumption that evidence of other bad

acts is inadmissible. Along these lines, the State may not admit evidence of other

misconduct in order to argue that, when committing the charged crime, the accused acted

in conformity to his character and conduct on other occasions. ER 404(b) prohibits

admission of evidence to prove a defendant has a criminal propensity. State v.

DeVincentis, 150 Wn.2d 11, 17, 74 P.3d 119 (2003).

       Notwithstanding the presumption of exclusion, ER 404(b) allows admission of

evidence of other bad acts if the evidence serves a nonpropensity purpose. The list of

other purposes in the second sentence of ER 404(b) is merely illustrative. The burden of

demonstrating a proper purpose is on the proponent of the evidence. State Gresham, 173

Wn.2d 405, 420, 269 P.3d 207 (2012).

       The trial court must read ER 404(b) in conjunction with ER 403. State v.

Gunderson, 181 Wn.2d 916, 923, 337 P.3d 1090 (2014); State v. Fisher, 165 Wn.2d 727,


                                             14
No. 37079-8-III
State v. Crossguns


745, 202 P.3d 937 (2009). Under ER 403, evidence must be excluded even if relevant, if

“its probative value is substantially outweighed by the danger of unfair prejudice.”

ER 403; State v. Smith, 106 Wn.2d 772, 776, 725 P.2d 951 (1986).

       The Supreme Court has adopted a four step process to admitting evidence of prior

acts of misconduct. The trial court must:

               (1) find by a preponderance of the evidence the misconduct actually
       occurred, (2) identify the purpose of admitting the evidence, (3) determine
       the relevance of the evidence to prove an element of the crime, and (4)
       weigh the probative value against the prejudicial effect of the evidence.

State v. Fisher, 165 Wn.2d at 745. The trial court must analyze the four elements on the

record. State v. Gunderson, 181 Wn.2d at 923. On review, we consider bases mentioned

by the trial court as well as other proper bases on which we could sustain the trial court’s

admission of evidence. State v. Powell, 126 Wn.2d 244, 259, 893 P.2d 615 (1995).

       If the trial court interprets ER 404(b) correctly, we review the trial court’s ruling

to admit or exclude evidence of misconduct for an abuse of discretion. State v. Fisher,

165 Wn.2d at 745; State v. Gresham, 173 Wn.2d 405, 419 (2012). A trial court abuses its

discretion if the evidentiary ruling is based on untenable grounds or untenable reasons.

State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).

       Patrick Crossguns’ trial court astutely addressed all four required elements before

admitting the evidence of other criminal behavior. The court determined by a

preponderance of the evidence that uncharged acts of abuse occurred. The trial court


                                             15
No. 37079-8-III
State v. Crossguns


determined that the evidence of past sexual conduct was relevant to nonpropensity

purposes, including lustful disposition, motive, opportunity, and intent. Finally, the

court, after weighing the evidence and reviewing case law cited by the parties, assessed

the probative value as high and as stronger than any risk of unfair prejudice to Crossguns.

       The State correctly contends that evidence of other sexual assaults of Rhonda was

relevant and admissible to show the aggravating factors of a position of trust and an

ongoing pattern of sexual abuse toward the same victim. RCW 9.94A.535(d)(iv), (g).

For this reason alone, the trial court did not abuse its discretion in admitting the evidence.

But we recall that Patrick Crossguns sought to bifurcate the aggravating factors hearing

from the trial on the underlying crime, and the trial court based its evidentiary ruling in

part on its denial of the bifurcation request.

       The State also correctly contends that evidence of the other sexual assaults was

admissible under the lustful disposition doctrine. For this additional reason, we conclude

that the trial court did not abuse its discretion when admitting the testimony of Rhonda

and others about Crossguns treatment of his daughter. Furthermore, we also need not

analyze whether the evidence was permissible, under ER 404(b), for other stated State

purposes: to show motive, intent, plan, an opportunity to groom the victim, absence of

mistake or accident, delay in reporting, or res gestae. We observe that the lustful

disposition doctrine may simply repeat one or more exceptions under ER 404(b) such as

intent, motive, common plan, and absence of mistake.

                                                 16
No. 37079-8-III
State v. Crossguns


                                 Prosecutorial Misconduct

       Issue 4: Whether the State’s attorney committed misconduct during closing

statement?

       Answer 4: Yes.

       Patrick Crossguns contends that the prosecuting attorney committed misconduct

when he (1) mischaracterized the State’s burden of proof and undermined Crossguns’

presumption of innocence, and (2) misstated the missing witness doctrine on an issue

important to Crossguns’ defense theory. The State responds that no misconduct occurred

and, even if it did, the defense cannot show that the conduct was flagrant and ill-

intentioned. We only address Crossguns’ complaint about a mischaracterization of the

burden of proof.

       To resolve a claim of prosecutorial misconduct, we first inquire whether the

prosecutor made improper comments, then, if such comments were made, we inquire as

to whether they were prejudicial to the defendant. State v. Lindsay, 180 Wn.2d 423, 431,

326 P.3d 125 (2014). Patrick Crossguns bears the burden of proving that the prosecuting

attorney’s remarks were improper and prejudicial. State v. Thorgerson, 172 Wn.2d 438,

442, 258 P.3d 43 (2011).

       Patrick Crossguns contends that the prosecuting attorney, during summation,

presented the jury with a false choice and told them that they must determine that Rhonda

lied in order to acquit him. The State responds that Crossguns misreads the record. The

                                             17
No. 37079-8-III
State v. Crossguns


State emphasizes that the argument focused on witness credibility, which is permitted.

We agree with Crossguns.

       When evidence contradicts a defendant’s testimony, the prosecutor may argue that

the defendant lied and that controverting witnesses told the truth. State v. McKenzie, 157

Wn.2d 44, 59, 134 P.3d 221 (2006). Nevertheless, the State may not argue that a jury

must find that the State’s witnesses lied or are mistaken in order to acquit a defendant.

State v. Fleming, 83 Wn. App. 209, 213, 921 P.2d 1076 (1996). Such an argument poses

a false choice since a jury could conclude it does not know who told the truth and thereby

acquit the accused because the State failed to meet its burden of proof beyond a

reasonable doubt. A jury could acquit the defendant of the crime even though it never

finds that the accusing witness lied or misspoke.

       A prosecutor may not present a false choice to the jury. State v. Miles, 139 Wn.

App. 879, 890, 162 P.3d 1169 (2007). To the extent the prosecutor’s argument instructs

the jurors that they could find the accused not guilty only if they believed his evidence,

the prosecuting attorney commits misconduct. State v. Miles, 139 Wn. App. at 890.

       In State v. Fleming the prosecutor stated during closing argument:

              Ladies and gentlemen of the jury, for you to find the defendants,
       Derek Lee and Dwight Fleming, not guilty of the crime of rape in the
       second degree . . . you would have to find either that [victim] has lied about
       what occurred in that bedroom or that she was confused; essentially that she
       fantasized what occurred back in that bedroom.



                                             18
No. 37079-8-III
State v. Crossguns


State v. Fleming, 83 Wn. App. at 213. This court determined that the prosecutor’s

argument misstated the law and misrepresented both the role of the jury and the burden of

proof. The jury would not have need to find that a victim was mistaken or lying in order

to acquit. Instead, the jury needed to acquit unless it had an abiding conviction in the

truth of her testimony.

       In State v. Johnson, 158 Wn. App. 677, 243 P.3d 936 (2010), the trial court

instructed the jury that the State must prove all elements of the crime beyond a

reasonable doubt. The prosecutor told the jury that, to acquit the defendant, the jury

needed to find a reason for its doubt in the defendant’s guilt and that the jury needed to

disbelieve the defendant’s testimony. The court held that the argument constituted

misconduct since the argument subverted the defendant’s presumption of innocence.

       In State v. Miles, 139 Wn. App. 879 the prosecutor told the jury that the versions

of events presented to them were “‘mutually exclusive.’” State v. Miles, 139 Wn. App.

at 889. The prosecutor further intoned:

               What do I mean by that? To simplify it as much as possible, if one
       is true, the other cannot be, as I’m sure you all know. If the State’s
       witnesses are correct, the defense witnesses could not be and vice versa.

State v. Miles, 139 Wn. App. at 889 (internal quotations omitted). The prosecutor told

the jurors that they heard two conflicting versions of events and they must determine

which version of events was more credible. The prosecutor then reviewed the testimony

of the witnesses and argued as to the credibility of each. The court held that the

                                             19
No. 37079-8-III
State v. Crossguns


prosecutor committed misconduct. The jury could conclude that it did not necessarily

believe Nathaniel Miles or his witness, but not be satisfied beyond a reasonable doubt

that Miles was the person who sold the drugs.

       Patrick Crossguns’ prosecuting attorney told the jury:

              [Rhonda’s cousin Susan] told you about an alleged conversation that
       she had with [Rhonda] in which [Rhonda] said she was lying, none of this
       happened. You heard from [Rhonda] earlier, that that conversation never
       happened. Somebody’s lying. It’s your job to determine who’s lying. Is
       [Rhonda] lying or is [her cousin] lying?

RP at 815 (emphasis added). The prosecutor repeated this theme when telling the jury

that it must determine whether Crossguns or Rhonda lied:

               But again, you have the testimony of [Rhonda], on one hand, and his
       testimony on the other hand. Somebody’s not telling the truth, and, again,
       you’re going to have to make that decision. Who is lying and who is telling
       the truth. I submit to you that you can’t believe what the defendant is
       saying, and here is why . . . .

RP at 817 (emphasis added).

       We disagree with the State that the prosecuting attorney, during his summation,

simply addressed the credibility of the witnesses and Patrick Crossguns. The State’s

attorney twice told the jury that it must decide who lied. Although the State did not

expressly utter the words “you must find Rhonda to have lied to acquit,” counsel’s

comments strongly implied that it could not acquit Crossguns without determining that

Rhonda prevaricated. The prosecuting attorney told the jury that its job was to determine

who told the truth. Since the jury’s sole duty was instead to determine if the State proved

                                            20
No. 37079-8-III
State v. Crossguns


its case beyond a reasonable doubt, the prosecutor’s argument implied that they could

acquit Crossguns only after determining who told the truth. The State thereby indirectly

imposed a burden on Crossguns to prove Rhonda to be a liar. The State diminished

Crossguns’ presumption of innocence and lessened its burden to prove guilt beyond a

reasonable doubt.

       Issue 5: Whether the prosecutorial misconduct merits vacation of the guilty

verdicts despite trial counsel’s failure to object to the State’s attorney’s remarks?

       Answer 5: Yes.

       Since we hold that Patrick Crossguns’ prosecuting attorney committed

prosecutorial misconduct, we must next measure the extent of the misconduct for the

purpose of determining whether to reverse the convictions. Crossguns’ trial counsel

failed to object to the misleading comments of the prosecutor concerning the need to

determine who told the truth. Different rules prevail concerning the nature of the

misconduct the appellant must show to gain a new trial depending on whether defense

counsel objected at trial.

       To prevail on appeal on a claim of prosecutorial misconduct when the defense

objected below, the accused must show that the prosecuting attorney’s comments were

prejudicial. State v. Warren, 165 Wn.2d 17, 26, 195 P.3d 940 (2008); State v. Yates, 161

Wn.2d 714, 774, 168 P.3d 359 (2007) abrogated on other grounds by State v. Gregory,

192 Wn.2d 1, 427 P.3d 621 (2018). If defense counsel failed to object to the misconduct

                                             21
No. 37079-8-III
State v. Crossguns


at trial, the defendant on appeal must show more than some prejudice. We consider the

claim of prosecutorial misconduct waived on appeal unless the misconduct is so flagrant

and ill-intentioned that it evinces an enduring prejudice the trial court could not have

cured by an instruction. State v. Loughbom, 196 Wn.2d 64, 74, 470 P.3d 499 (2020);

State v. Emery, 174 Wn.2d 741, 762, 278 P.3d 653 (2012). In numerous appeals, a court

may encounter difficulty in discerning whether the misconduct is flagrant and ill

intentioned or whether the prosecutorial misconduct could have been corrected by a

curative instruction. This difficulty results in part from various subsidiary tests employed

by the Washington Supreme Court when applying the ill-intentioned standard of review.

       Despite the ill-intentioned standard, our Supreme Court has directed us not to

delve into the mind of the prosecutor. The Supreme Court has written thrice that we

should not focus on the prosecutor’s subjective intent in committing misconduct, but

instead on whether the defendant received a fair trial in light of the prejudice caused by

the violation of existing prosecutorial standards and whether that prejudice could have

been cured with a timely objection. State v. Loughbom, 196 Wn.2d 64, 75 (2020); State

v. Walker, 182 Wn.2d 463, 478, 341 P.3d 976 (2015); State v. Emery, 174 Wn.2d 741,

762 (2012).

       In other circumstances, this court has deemed a prosecutor’s erroneous argument

to be ill intentioned, flagrant, and unamenable to correction by a curative instruction

when a Washington court previously recognized those same arguments as improper in a

                                             22
No. 37079-8-III
State v. Crossguns


published opinion. State v. Johnson, 158 Wn. App. 677, 685 (2010); State v. Fleming, 83

Wn. App. 209, 213-14 (1996). We already discussed State v. Fleming. The prosecuting

attorney told the jury that, to acquit the defendants of rape, the jury must find that the

victim lied or was confused. This court held the misconduct to be flagrant because the

prosecutor uttered the argument two years after an opinion proscribing the argument.

The court reversed the convictions. In State v. Johnson, 158 Wn. App. 677 (2010) and

State v. Miles, 139 Wn. App. 879 (2007), this court reversed convictions when the

prosecuting attorney told the jury it must decide who told the truth or the jury must

disbelieve the defendant in order to acquit him.

       Our dissenting sister, when concluding that a curative instruction would have

sufficed, relies on State v. Emery, 174 Wn.2d 741 (2012), wherein the prosecuting

attorney told the jury that it must arrive at a reason for doubting the accused’s guilt and

that it must speak the truth. The state high court refused to reverse because of the lack of

an objection to the misstatement. We agree that Patrick Crossguns’ appeal, like State v.

Emery, implicates the State’s attempt to switch the burden of proof in a criminal case.

Nevertheless, Crossguns’ argument concerns the prosecutor presenting a false choice, not

a fill in the blank argument. The prosecuting attorney told the jury that it must resolve

who told the truth between the victim and the accused, not to speak the truth. As

previously observed, two Washington courts have noted the difficulty of curing the



                                              23
No. 37079-8-III
State v. Crossguns


State’s tactic of insisting that the jury resolve whether the victim or the accused told the

truth.

         The State argues that any error could have been cured by an instruction to Patrick

Crossguns’ jury that they are the sole judges of credibility and that the State bears the

burden of proving the charged offense beyond a reasonable doubt. Of course, those two

instructions are standard instructions that would have already have been given in

Crossguns’ trial and would have been given in State v. Johnson, State v. Fleming, and

State v. Miles. In State v. Johnson, 158 Wn. App. 677 (2010), the court measured the

seriousness of the prosecutor’s misstatement by determining if a jury instruction could

cure any prejudice. This court held that the arguments, despite an accurate jury

instruction on the presumption of innocence, constituted flagrant and ill-intentioned

misconduct and incurable by a trial court’s instruction.

         Contrary to the State’s argument, two Washington Supreme Court judges have

suggested the reviewing court should not engage in the struggle of determining whether

an instruction could have cured the misconduct. State v. Arredondo, 188 Wn.2d 244,

280, 394 P.3d 348 (2017) (Gonzalez, J. dissenting); State v. Craig, 82 Wn.2d 777, 789,

514 P.2d 151 (1973) (Stafford, J. dissenting). The curative instruction rule is based on

the presumption that the jury follows the court’s instruction. State v. Emery, 147 Wn.2d

741, 764 n.14, 278 P.3d 653 (2012). As written by United States Supreme Court Justice

Robert Jackson: “The naive assumption that prejudicial effects can be overcome by

                                              24
No. 37079-8-III
State v. Crossguns


instructions to the jury . . . all practicing lawyers know to be unmitigated fiction.”

Krulewitch v. United States, 336 U.S. 440, 453, 69 S. Ct. 716, 93 L. Ed. 790 (1949)

(Jackson, J. concurring).

       The Washington Supreme Court has also employed another test for a new trial that

may or may not be consistent with the curative instruction standard. In analyzing

prejudice resulting from prosecutorial misconduct, we do not look at the comments in

isolation, but in the context of the total argument, the issues in the case, the evidence, and

the instructions given to the jury. State v. Warren, 165 Wn.2d 17, 28 (2008); State v.

Yates, 161 Wn.2d 714, 774 (2007). Recently, the Supreme Court indicated that it would

consider a broad context, such as the frequency of improper comments, the intended

purpose, the subject, and the type of case to determine whether incurable prejudice

occurred. State v. Loughbom, 196 Wn.2d 64, 75 (2020). When applying this standard,

the court usually measures the strength of the State’s evidence of guilt. State v. Barry,

183 Wn.2d 297, 303, 352 P.3d 161 (2015). Nevertheless, in State v. Loughbom, the court

declined to analyze the evidence to assess whether the State presented overwhelming

proof of guilt.

       On the one hand, family members testified to special attention given by Patrick

Crossguns to Rhonda and to sneaky behavior of Crossguns. One family member stated

he saw Crossguns’ hand in Rhonda’s pants. On the other hand, no physical evidence

confirmed the guilt of Crossguns. Rhonda testified that the sister, who slept in the same

                                             25
No. 37079-8-III
State v. Crossguns


room as her, never woke when Crossguns came to their room at night. That sister never

testified. One cousin testified that Rhonda confessed to fabricating the allegations.

       We note that the trial court committed no error, but yet we remand for a new trial.

We do so because any prosecuting attorney should know not to instruct the jury that it

must find the victim to be lying. Vindication of an accused’s rights should not always

depend on the skills of his lawyer and whether his lawyer timely objected to errors by the

prosecuting attorney. According to one Supreme Court decision, the failure to object

should and will not prevent a reviewing court from protecting a defendant’s constitutional

right to a fair trial. State v. Walker, 182 Wn.2d 463, 477.

                                      CONCLUSION

       We reverse Patrick Crossguns’ convictions for rape of a child and child

molestation. We remand for a new trial on both charges.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                              _________________________________
                                              Fearing, J.

WE CONCUR:


______________________________
Siddoway, J.

                                             26
                                       No. 37079-8-III

       PENNELL, C.J. (dissenting) — I disagree Patrick Crossguns’s conviction should be

reversed based on prosecutorial misconduct. Important to my analysis is the fact that Mr.

Crossguns did not object to the alleged misconduct at the time it occurred. Given the lack

of objection, I believe Mr. Crossguns’s assignment of error has been waived.

       Preserving error through a timely objection is important to the fair administration

of justice. A trial court faced with an objection can address an error in a way that

minimizes prejudice and reduces the need for an expensive and emotionally-taxing

retrial. In addition, by setting strong expectations for error preservation, appellate courts

reduce incentives for trial counsel to abuse the appellate process by strategically

“‘remain[ing] silent’” and failing to object to known errors in order to build a case for

appeal. State v. Swan, 114 Wn.2d 613, 661, 790 P.2d 610 (1990) (quoting Jones v.

Hogan, 56 Wn.2d 23, 27, 351 P.2d 153 (1960)).

       If a defendant fails to object to prosecutorial misconduct during summation, the

rule on appeal is exacting. We will consider the error waived unless the misconduct was

so “flagrant and ill-intentioned” that it could not be remedied by a curative instruction. Id.
No. 37079-8-III
State v. Crossguns (Dissent)


       Our Supreme Court has held that an improper false choice argument such as the

one1 alleged here is not the type of misconduct warranting reversal under the flagrant and

ill-intentioned standard. State v. Emery, 174 Wn.2d 741, 763-64, 278 P.3d 653 (2012).

Unlike an appeal to emotions or racial bias, an argument that improperly urges the jury to

decide the truth is not inherently inflammatory. Id. at 763. Rather, it is a matter that can

be “cured by a proper instruction.” Id. at 764. An objection will give the trial court the

opportunity to “explain[] the jury’s role and reiterate[] that the State bears the burden of

proof and the defendant bears no burden.” Id.

       Consistent with Emery, I would find that any misconduct in summation could have

been cured by a timely objection. I would therefore find the allegations of prosecutorial

misconduct waived and affirm the convictions.


                                               ____________________________
                                               Pennell, C.J.


       1
         In closing argument, the prosecutor made only one statement that could be
characterized as a false choice argument. This statement pertained to the differences in
testimony between the victim and Mr. Crossguns regarding Mr. Crossguns’s alleged
offense conduct. The prosecutor’s statement was a false choice argument because it
improperly suggested to the jury that its verdict depended on whether Mr. Crossguns or
the victim was telling the truth. The other statement at issue involved a dispute between
the victim and her cousin. This was not a false choice argument because it went to the
collateral issue of whether the victim had made a prior inconsistent statement. The victim
could have been lying about the prior statement and yet telling the truth about Mr.
Crossguns’s criminal conduct. Accordingly, by stating that the jury needed to decide who
was telling the truth, the prosecutor did not suggest that this determination would have
controlled the verdict.

                                              2